Citation Nr: 0941485	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for a lumbar spine disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2000 to March 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction was subsequently transferred to the 
RO in Columbia, South Carolina.

The Veteran failed to report without explanation for a 
videoconference hearing before the Board in March 2007.  He 
has not requested that the hearing be rescheduled.  
Accordingly, the Board will proceed as if the hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2009) 
(failure to appear for a scheduled hearing treated as 
withdrawal of request).  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational 
and social impairment which most nearly approximates reduced 
reliability and productivity.  

2.  The Veteran's lumbar spine disability is manifested by 
arthritis with limitation of motion; forward flexion is not 
limited to 60 degrees or less; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees; 
neither muscle spasm nor guarding severe enough to result in 
an abnormal gait or abnormal spinal contour is present.  

3.  The Veteran's left shoulder disability is productive of 
painful, limited motion; however, motion of the arm is not 
limited to at shoulder level.





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 
percent, but not higher, for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for a lumbar spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.     §§ 4.1, 
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for left shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5201, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letters mailed in March 2004 and March 2006.  
Although the March 2006 letter was mailed after the initial 
adjudication of the claim, the Board has determined that the 
Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the receipt of all pertinent evidence, 
the originating agency readjudicated the claims.  There is no 
reason to believe that the ultimate decisions of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

With respect to VA's duty to assist, the record reflects that 
the Veteran's service treatment records and VA medical 
records have been obtained.  The record also reflects that 
the Veteran was afforded a VA examination in September 2005 
for his PTSD.  

The Board notes that the Veteran failed to report for VA 
examinations in March 2009 without explanation, and he has 
not requested that these examinations be rescheduled.  The 
Court has held that VA's duty to assist a veteran in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In light of these circumstances, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the pertinent implementing regulation.  Thus, in 
accordance with the provisions of 38 C.F.R. § 3.655, the 
Board will decide the claim based on the current record.

The Board has considered the Veteran's representative's 
contention that that notice of the examinations was sent to 
the incorrect address.  However, the Board believes this 
notification was sent to the Veteran's most recent known 
address, as confirmed by previously undeliverable mail from 
February 2008.  Notifications sent to the Veteran's most 
recent address have not been returned as undeliverable.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

PTSD

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Lumbar Spine

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic code(s), a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is authorized if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  

Degenerative arthritis of the spine is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury, the following ratings 
will apply:  Unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine that is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spine contour; or there is vertebral body fracture 
with loss of 50 percent or more height.  38 C.F.R. § 4.71a.

Note 1 following the General Rating Formula for Diseases and 
Injuries of the Spine provides that associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  

Left Shoulder

The Veteran's left shoulder disability currently is evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203, for impairment of the clavicle or scapula.  That 
diagnostic code provides that malunion of the clavical or 
scapula warrants a 10 percent rating.  A 10 percent rating is 
also assigned where there is nonunion of the clavicle or 
scapula without loose movement.  A 20 percent rating is 
assigned where there is nonunion with loose movement, or when 
there is dislocation of the clavicle or scapula.  A note to 
this code also provides that the disability can be rated on 
impairment of function of the contiguous joint.

Limitation of motion of the shoulder is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  That code provides that a 20 
percent rating is warranted for limitation of the motion of 
the major or minor arm at the shoulder level.  A 30 percent 
rating is warranted where major arm motion is limited to 
midway between the side and shoulder level.  A 30 percent 
rating is also warranted where minor arm motion is limited to 
25 degrees from the side.  Finally, a 40 percent rating is 
warranted where limitation of the major arm is to 25 degrees 
from the side.  

Other Considerations

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v.  
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD, left shoulder condition and lumbar 
spine disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities.  

The Veteran was granted service connection for PTSD, a lumbar 
spine disability, and a left shoulder disability in a May 
2004 rating decision.  The disabilities were assigned 30 
percent, 10 percent, and 10 percent disability evaluations, 
respectively, effective March 24, 2004.  The Veteran appealed 
these initial ratings, contending that the severity of these 
disabilities warrants a higher rating.

PTSD

The Veteran was first evaluated for PTSD in a November 2003 
Medical Evaluation Board examination while in service.   It 
was noted that the Veteran had been involved in a helicopter 
crash in January 2002 while serving in Afghanistan.  At the 
time of the examination, the Veteran appeared alert and 
oriented.  He was clearly anxious and irritated, and avoided 
eye contact.  His thought processes were linear, logical and 
goal directed.  The Veteran denied homicidal or suicidal 
ideation, and there was no evidence of delusions, or auditory 
or visual hallucinations.  He was oriented and memory and 
concentration appeared intact.  Judgment and insight were 
also described as good.  It was noted that the Veteran was 
not abusing alcohol at that time.  The examiner diagnosed the 
Veteran with PTSD of moderate severity.  He noted that the 
Veteran's PTSD was manifested by current memories of the 
traumatic event, inability to deal with reminders of aircraft 
and specific efforts to avoid such aircraft, difficulties 
with concentration and prolonged hyperarousal, difficulty 
falling asleep and irritability with difficulty 
concentrating.  He found that the Veterans impairment for 
military duty was marked and impairment for social and 
industrial adaptability was definite.

As for post-service medical evidence, the record contains a 
May 2004 statement from a psychologist at the Department of 
Behavioral Health at the Blanchfield Army Community Hospital 
in Fort Campbell, Kentucky, indicating that he seen the 
Veteran 13 times for this PTSD.  He expressed that the 
Veteran is clearly dealing with PTSD resulting from his 
helicopter crash.  He described symptoms of flashbacks, 
extreme anxiety in enclosed spaces, intrusive thoughts, 
depression, anxiety, nightmares, hyperstartle, irritability, 
difficulty concentrating, and some extreme obsessive-
compulsive behaviors.

The Veteran was also afforded a VA examination in September 
2005.  At that time, the Veteran reported that he did not 
like to leave home, and that he had not worked in about a 
year.  He indicated that he quit his previous job because it 
was too stressful.  As for social relationships, the Veteran 
noted that he was close to his brother, but denied any other 
close relationships.  He denied participating in activities 
outside of doing yard work and watching television.  He also 
indicated that he drank a 12 pack of beer a day, but was 
trying to stop this habit.  Upon mental status examination, 
the Veteran was alert, oriented, and attentive.  His mood was 
depressed and anxious, and affect was constricted.  There was 
also evidence of psycho-motor agitation.  There was no 
evidence of audio or visual hallucinations.  The Veteran 
denied suicidal thoughts, but described some history of 
physical aggression.  His memory was mildly impaired, and the 
examiner noted that the Veteran was not able to concentrate 
to spell the word "world" backwards.  The examiner 
diagnosed the Veteran with PTSD, depressive disorder, and 
alcohol abuse.  A Global Assessment of Functioning (GAF) 
score of 51 was assigned.

The examiner opined that the Veteran exhibited considerable 
to severe symptoms of PTSD and depression, such as problems 
with energy and concentration, emotional detachment.  He 
found that the Veteran's social adaptability and interactions 
with others, as well as his ability to maintain employment 
and perform job duties in a reliable manner, appeared to be 
considerably impaired.  He also found that the Veteran's 
overall level of impairment was considerable to severe, and 
also noted that the Veteran appeared to have a problem with 
alcohol.  

VA outpatient treatment records also track the Veteran's PTSD 
symptomatology.  In November 2004, it was noted that the 
Veteran had no history of suicide attempts, mania or 
delusions.  However, flashbacks, nightmares, social 
withdrawal, depression, poor concentration, and anger 
outbursts were all noted.  In September 2005, it was noted 
that the Veteran experienced combat-related nightmares 2 to 3 
time per week, was disconnected and detached from people.  It 
was also noted that the Veteran washed his hands 10 to 15 
times per day and had poor eye contact.  Memory impairment, 
poor concentration, and fair judgment were also noted.  A GAF 
score of 60 was also assigned in September 2005.  

After careful consideration, the Board has determined that 
the Veteran is entitled to a 50 percent disability rating for 
PTSD, as the impairment from the Veteran's PTSD more nearly 
approximates the reduced reliability and productivity 
contemplated by a 50 percent disability rating than the 
occasional decrease in work efficiency and inability to 
perform occupational tasks contemplated by a 30 percent 
rating.  In this regard, the Board notes that the Veteran's 
post-service VA and private treatment records and VA 
examination reports indicate that the Veteran experiences 
depression, anxiety, sleep disturbance, hypervigilance, 
intrusive thoughts, obsessive-compulsive behavior, and 
irritability.  As the September 2005 examiner pointed out, 
these symptoms have severely impacted the Veteran's ability 
to maintain employment and effective social relationships.

The Board acknowledges that the Veteran's post-service 
medical records indicate that the Veteran abused alcohol, and 
that some of his current symptoms may be attributed to this 
condition.  The Veteran did not attend a VA examination 
specifically intended to determine whether his alcohol abuse 
was secondary to his PTSD.  However, it appears from the 
report of the 2003 in-service examination, where it was 
reported that the Veteran was not abusing alcohol, that the 
Veteran exhibited the same type and severity of symptoms both 
before and after the reported alcohol abuse.  Therefore, the 
Board has determined that the Veteran's current symptoms can 
be attributed to his service-connected PTSD.  

The evidence does not show that the occupational and social 
impairment from the disability more nearly approximates the 
deficiencies in most areas contemplated by a 70 percent 
rating.  Although the Veteran has reported some obsessive-
compulsive behavior, there is no evidence that these 
behaviors have risen to the point that they interfere with 
routine activities.  Moreover, none of the other symptoms 
associated with a rating in excess of 50 percent have been 
found.  The Board further notes that the evidence indicates 
that the Veteran still maintains a relationships with family 
members, so it cannot be said that he is unable to establish 
and maintain effective relationships.  With respect to the 
Veteran's PTSD and his ability to work, the Board emphasizes 
the specific findings of the VA examiner indicating severe 
impairment, but not total impairment.

The Board has also considered the GAF scores assigned to the 
Veteran.  As noted above, the Veteran has been assigned GAF 
scores ranging from 51 to 60.  The GAF score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); See also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.  A score of 51 to 60 is assigned where there are 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  The GAF scores 
do not correlate to any specific rating.  The Board finds 
that the assigned GAF scores reflecting moderate to serious 
symptoms are consistent with the decision to assign a 50 
percent rating

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the Veteran's 
PTSD most nearly approximates occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, the Board concludes that the Veteran is entitled 
to a 50 percent rating, but not higher, for the entire 
initial rating period.  

Lumbar Spine

The only examination of record pertaining to the Veteran's 
lumbar spine disability is an in-service Medical Evaluation 
Board examination from August 2003.  At that time, the 
Veteran complained of low back pain, but no leg pain.  
Baseline pain intensity was described as mild-to-moderate 
intensity with increased pain during activities such as 
lifting, bending, and prolonged standing.  A physical 
examination revealed no bony tenderness, but there was 
diffuse tenderness over the paraspinal area in the lower 
lumbar area.  Range of motion testing revealed that forward 
flexion was to 80 degrees, and extension was from 8 to 20 
degrees.  His side joints were nontender bilaterally, and a 
Faber's test was negative.  Testing of the lower extremities 
for neurological impairment indicated that deep tendon 
reflexes were within normal limits, and straight leg and 
Hoffman's tests results were negative.  

While there was no X-ray evidence taken at this examination, 
a previous report from April 2003 revealed a normal 
lumbosacral spine.  Magnetic resonance imaging of the lower 
spine showed desiccation and Schmorl's nodes at L1 and L2 as 
well as mild osteoarthritis of the lower lumbar spine.  The 
examiner concluded by diagnosing the Veteran with chronic low 
back pain.  

VA outpatient treatment records also show complaints of low 
back pain.  In October 2004, it was noted that the Veteran's 
flexion was limited about 70 degrees, extension was limited 
by about 10 degrees, and side to side movement was limited 
approximately 20 degrees.  He also indicated that the pain 
radiated down both legs.  Muscle aches and back pain were 
noted in October 2005.

In sum, none of the evidence shows that the Veteran has been 
prescribed bed rest due to an incapacitating episode of 
intervertebral disc syndrome, and none of the treatment 
records or examinations provide any findings supporting a 
higher rating.  The medical evidence of record does not show 
that forward flexion of the thoracolumbar spine is limited to 
60 degrees or less; that the combined motion of the 
thoracolumbar spine is limited to 120 degrees or less; or 
that there is muscle spasm or guarding severe enough to 
result in an abnormal gait or spinal contour.  Moreover, 
there was no evidence of additional limitation of motion due 
to pain, weakness, or fatigue, or during flare-ups.  
Accordingly, an initial rating higher than 10 percent is not 
warranted for the Veteran's low back disability.

The Board acknowledges that the Veteran complained of 
radiating pain down his leg, however, testing from the 2003 
examination did not demonstrate radiculopathy into the lower 
extremities warranting a separate rating.

The Board has taken into consideration the Veteran's 
statements regarding the severity of his symptoms.  The 
Veteran has been granted a 10 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to 
warrant a higher rating.  The Board has also considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to the claim because the preponderance of the 
evidence is against the claim.

Left Shoulder

The only examination of record pertaining to the Veteran's 
left shoulder disability is an in-service Medical Evaluation 
Board examination from August 2003.  At that time, the 
Veteran complained of localized left shoulder pain, without 
radiation to the upper extremity or to the neck.  The 
intensity of pain was described as mild that worsened in 
intensity with above-the-shoulder movement.  Range of motion 
testing showed forward flexion to 160 degrees, adduction to 
160 degrees, and external rotation was to 70 degrees.  The 
external rotation and abduction strength was equal 
bilaterally at 5 out of 5.  Neurological testing revealed 
that the Veteran was distally neurovascularly intact.  While 
there was no X-ray data from this examination, prior shoulder 
magnetic resonance imaging taken in January 2003 revealed 
possible bursitis with no evidence of rotator cuff tear.

VA outpatient treatment records through 2006 indicate that 
the Veteran had bursitis in the left shoulder, but do not 
discuss the condition any further.  As noted above, the 
Veteran failed to report to a VA examination that would 
provide more information regarding the severity of his left 
shoulder condition. 

In sum, the medical evidence shows that the Veteran 
experiences painful, limited motion of the right shoulder.  
However, there is no evidence that motion of the Veteran's 
left arm is limited to at shoulder level or below, which is 
90 degrees.  Moreover, there is no evidence of additional 
loss of motion due to weakness, fatigability or pain during 
repetitive motion or flare-ups of pain.  There is also no 
evidence of nonunion or dislocation of the clavicle or 
scapula.  Accordingly, an initial rating higher than 10 
percent is not warranted for the disability.  

The Board has taken into consideration the Veteran's 
statements regarding the severity of his symptoms.  The 
Veteran has been granted a 10 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to 
warrant a higher rating.  The Board has also considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to the claim because the preponderance of the 
evidence is against the claim.

Other Considerations

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disabilities warranted more than the ratings discussed above.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, there is no indication that the average 
industrial impairment from the disability would be in excess 
of those contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order. Id.


ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

Entitlement to an initial rating in excess of 10 percent for 
a lumbar spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
a disability of the left shoulder is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


